o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl bo1---------------- genin-116854-10 number info release date uil -------------------------------------------- ------------------------------------- ----------------------------------------- --------------------------- reference request for information concerning the u s -u k tax_treaty dear ---------------- this letter responds to your recent request for information concerning the u s -u k income_tax treaty the treaty and self-invested pension plans sipps in the united kingdom you asked about transfers by a u s resident from an employer pension scheme in the united kingdom to an sipp paragraph of article pension schemes of the treaty provides that where an individual who is a resident of a contracting state is a member or beneficiary of or participant in a pension scheme established in the other contracting state income earned by the pension scheme may be taxed as income of that individual only when and subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support of this convention to the extent that it is paid to or for the benefit of that individual from the pension scheme and not transferred to another pension scheme emphasis added convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital_gains signed at london date as amended by protocol signed at washington date genin-116854-10 for purposes of the treaty paragraph o of article general definitions defines the term pension scheme as a ny plan scheme fund trust or other arrangement established in a contracting state which is i generally exempt from income_taxation in that state and ii operated principally to administer or provide pension or retirement benefits or to earn income for the benefit of one or more such arrangements if an employer pension scheme in the united kingdom and an sipp are both pension schemes within the meaning of article o then a transfer of income earned by the employer pension scheme to the sipp would not be a taxable_event in the united_states you also asked about transfers of income earned by either an employer pension scheme in the united kingdom or an sipp to a pension scheme in a third country the definition of pension scheme requires a plan scheme fund trust or other arrangement to be established in one of the contracting states -- ie the united_states or the united kingdom -- in order to be considered a pension scheme for purposes of the treaty a plan scheme fund trust or other arrangement established in a third country will thus not be considered a pension scheme for purposes of article this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_7 date if you have any additional questions please contact -----------------------at -------------- ------ ------- sincerely by _________________________ m grace fleeman senior technical reviewer branch international
